UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):November 17, 2011 PIONEER SOUTHWEST ENERGY PARTNERS L.P. (Exact name of registrant as specified in its charter) Delaware 001-34032 26-0388421 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 5205 N. O'Connor Blvd., Suite 200, Irving, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(972) 444-9001 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) PIONEER SOUTHWEST ENERGY PARTNERS L.P. Item 7.01.Regulation FD Disclosure On November 18, 2011, Pioneer Southwest Energy Partners L.P. (the “Partnership”) will post an Investor Presentation titled “Investor Presentation November 2011” on the Partnership’s website, www.pioneersouthwest.com. A copy of the presentation can be reviewed at the website by first selecting “Investors,” then “Investor Presentations.” SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PIONEER SOUTHWEST ENERGY PARTNERS L.P. By: Pioneer Natural Resources GP LLC, its general partner By: /s/ Frank W. Hall Frank W. Hall, Vice President and Chief Accounting Officer Dated:November 17, 2011
